DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 16, and 23 are objected to because of the following informalities:  
Regarding claim 8, the claimed, “position” should be amended to -–positioned– for clarity.
Regarding claim 16, the claimed, “sensor configured” is unclear. What is it configured to do?
Regarding claim 23, the claimed, “balloon of cuff” (two occurrences) should be amended to -–balloon or cuff– for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 6, 7, 12, 18, 19, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanberg et al. (US Pub. # 20090118646), hereinafter referred to as Svanberg.
Regarding claims 1, 18, and 28, Svanberg teaches, “A device (clm. 18: system and clm. 28: method, see para. [0103, 0104] for channel or duct location/detector placement) for measuring free gas in a cavity of a subject, comprising: a light source for emitting light with a wavelength associated with an absorption band of the free gas [0013]; an optical fibre connected to the light source and adapted to be inserted internally in the subject using an introducing member [0017, 0030]; a detector unit adapted to be positioned on a skin surface for detecting light transmitted through tissue of the subject [0014, 0103]; a control unit for evaluating the detected transmitted light for determining the free gas, or a distribution of the free gas, or a concentration of the free gas [0013, 0016, 0035, 0108–0110].”
Regarding claim 2, Svanberg teaches, “wherein the light source is a laser [0019].”
Regarding claim 6, Svanberg teaches, “wherein the free gas is a physiological gas or a mixture of gases (abstract).”
Regarding claim 7, Svanberg teaches, “wherein the physiological gas is any of oxygen, nitric oxide (NO), carbon dioxide, and water vapour (abstract).”
Regarding claim 12, Svanberg teaches, “wherein the distribution of the free gas, or the concentration of the free gas is used for determining lung functioning of the subject ([0013, 0016, 0035, 0108–0110]; italicized language is functional language not required by the claimed device).”
Regarding claim 19, Svanberg teaches, “wherein the introducing member is a tracheal tube, an endotracheal tube, a bronchoscope, a nasogastric feeding tube adapted to be inserted into the oesophagus, an endoscope or a colonoscope [0017, 0103, 0104].”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3–5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg (US Pub. # 20090118646) in view of Lundin et al. ("Non-invasive gas monitoring in newborn infants using diode laser absorption spectroscopy: A case study", Patrik Lundin et al., Optical Diagnostics and Sensing XII, 8229(1), published on December 31, 2012), hereinafter referred to as Lundin.
Regarding claims 3–5, Svanberg does not appear teach, “at least two light sources having different wavelengths; wherein at least one light source has a wavelength associated with an absorption band of a reference gas; wherein the reference gas is water vapour.” However, Lundin teaches the deficiencies of Svanberg (see Section 2 (page 822903-4, para. 2 – page 822903-5, last para.)). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include at least two light sources having different wavelengths; wherein at least one light source has a wavelength associated with an absorption band of a reference gas; wherein the reference gas is water vapour.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg (US Pub. # 20090118646) in view of Yoshida et al. (US Pub. # 20120051693), hereinafter referred to as Yoshida.
Regarding claim 8, Svanberg does not appear teach, “wherein the optical fibre includes a light diffusor at an end of the optical fibre adapted to be position in an introducing member.” However, Yoshida teaches the deficiencies of Svanberg (see [0006]). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include wherein the optical fibre includes a light diffusor at an end of the optical fibre adapted to be position in an introducing member.
The ordinary artisan would have been motivated to modify Svanberg’s invention for at least the purpose of increasing the light emitting surface or intensity without changing the power input to the light emitter.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg (US Pub. # 20090118646) in view of Sherman et al. (US Pub. # 20100186742), hereinafter referred to as Sherman.
Regarding claim 9, Svanberg does not appear teach, “wherein the control unit (i) is configured for controlling a medical ventilator based on the distribution of the free gas, or the concentration of the free gas, and/or (ii) is configured for controlling an administration of a medicament based the distribution of the free gas, or the concentration of the free gas, and/or (iii) is configured for activating an alarm when the determined the free gas, or the distribution of the 
The ordinary artisan would have been motivated to modify Svanberg’s invention for at least the purpose of ensuring the human has the proper level of breathing gas to function properly.
Claims 13–16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg (US Pub. # 20090118646) in view of Boas et al. ("Imaging the body with diffuse optical tomography", David A Boas et al., Engineering EEE SIGNAL PROCESSING MAGAZINE, 18(6), the publication date is November 31, 2001), hereinafter referred to as Boas.
Regarding claims 13–15, Svanberg (para. [0108, 0110]) teaches plural units, but Svanberg does not appear teach, “wherein light is emitted from more than one location, and the transmitted light is detected by more than one detector unit; wherein diffuse optical tomography is used for evaluating the distribution of the free gas; wherein the evaluation is obtained as a three-dimensional gas distribution.” However, Boas teaches the deficiencies of Svanberg (see pg. 62, Col. 1, para. 1). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include wherein light is emitted from more than one location, and the transmitted light is detected by more than one detector unit; wherein diffuse optical tomography is used for evaluating the distribution of the free gas; wherein the evaluation is obtained as a three-dimensional gas distribution.

Regarding claim 16, Svanberg does not appear teach, “wherein the detector unit is an imaging sensor configured, and the light source sequentially emits an absorbing wavelength and a close non-absorbing wavelength, and the image sensor detects two images which are then compared by the control unit.” However, Boas teaches the deficiencies of Svanberg (see pg. 62, Col. 1, para. 1; “DOT Imaging” is disclosed, where tissue is illuminated by multiple light sources, then detected by a set of detectors, and light from each source position to each detector is recorded, forming a tomographic image; non-absorption wavelengths are used together with images measured with known wavelengths.). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include wherein the detector unit is an imaging sensor configured, and the light source sequentially emits an absorbing wavelength and a close non-absorbing wavelength, and the image sensor detects two images which are then compared by the control unit.
The ordinary artisan would have been motivated to modify Svanberg’s invention for at least the purpose of obtaining three-dimensional quantitative information related to the absorption coefficient and the scattering coefficient, and obtaining the three-dimensional distribution of optical parameters inside the tissue/gas distribution in the body according to the diffusion optical tomography.
Regarding claim 26, Svanberg teaches, “wherein an end section of the introducing member is adapted to be coupled to the optical fibre, and/or wherein the optical fibre is 
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg and Boas as applied to claim 16 above, and further in view of Medlight ("Diffusing balloon catheter Model CDB", Medlight, http://www.medlight.com/pdf/Doc CDB O801E. pdf, published on December 26, 2010).
Regarding claims 22 and 23, Svanberg and Boas do not appear to teach, “wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon of cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or wherein the inner walls of the expandable balloon of cuff has a light reflecting coating.” However, Medlight teaches the deficiencies of Svanberg and Boas (see page 1). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Svanberg and Boas’s invention to include wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon of cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or wherein the inner walls of the expandable balloon of cuff has a light reflecting coating.
The ordinary artisan would have been motivated to modify the combination of Svanberg and Boas’s invention for at least the purpose of ensuring homogeneous illumination of surfaces in contact with the balloon walls and ensuring accurate light dosimetry in hollow organs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach devices for emitting and detecting light through various mediums such as skin, gas, and living tissue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852